t c memo united_states tax_court argosy technologies llc petitioner v commissioner of internal revenue respondent docket no 29856-14l filed date john j petito a member for petitioner luanne s dimauro for respondent memorandum findings_of_fact and opinion kerrigan judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date respondent determined to proceed with the proposed levy to collect petitioner’s unpaid income_tax liabilities for tax_year sec_2010 and sec_2011 late_filing_penalties under sec_6698 were assessed for the late filing of forms u s return of partnership income for tax_year sec_2010 and sec_2011 the issue for consideration is whether the proposed collection action should be sustained unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times sections included in subchapter_c tax treatment of partnership items were added to the internal_revenue_code by the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite findings_of_fact petitioner a limited_liability_company llc was domiciled in new york when it timely filed its petition on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted a form request for a collection_due_process or equivalent_hearing petitioner did not request a collection alternative it only raised the underlying liabilities petitioner asserted that it was not a partnership but a single-member llc for tax_year sec_2010 and sec_2011 john petito and his wife were reported on peititoner’s schedules b-1 information on partners owning or more of the partnership as owning of petitioner mr petito signed the hearing request which further asserted that petitioner could not be charged a partnership penalty schedules k-1 partner’s share of income deductions credits and other items for tax_year sec_2010 and sec_2011 for petitioner were attached to the hearing request petitioner’s tax returns for both tax_year sec_2010 and sec_2011 included the following statement this partnership’s sec_6231 election to be covered under tefra unified_audit procedures is still in existence and in force these returns were not timely filed on date the appeals officer mailed petitioner a letter scheduling a telephone collection_due_process cdp hearing for date the letter explained that petitioner would need to fill out a form 433-a collection information statement for wage earners and self-employed individuals if it was requesting either an installment_agreement or an offer-in- compromise the letter further explained that if petitioner did not respond to the letter or participate in the conference a determination would be made on the basis of petitioner’s cdp request petitioner did not call in for the scheduled cdp conference on date the appeals officer issued a notice_of_determination sustaining the proposed levy the appeals case memorandum acknowledges that petitioner contends it was a single-member entity the appeals officer verified through transcript analysis that assessment was properly made pursuant to sec_6201 for each tax_year in issue the appeals officer concluded that all of the requirements of applicable law or administrative procedure had been met on date petitioner filed its petition asserting that it is a single-member llc and cannot be charged a partnership penalty and that the appeals officer abused his discretion opinion sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify him or her of the secretary’s intention to impose the levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 this court has jurisdiction to review the commissioner’s administrative determinations sec_6330 under certain circumstances a taxpayer may raise challenges to the commissioner’s determination of his or her underlying tax_liabilities in a cdp proceeding see sec_6330 a taxpayer may challenge the amount of the assessed tax in a cdp proceeding if he or she did not receive a statutory notice of deficiency or did not otherwise have an opportunity to dispute the tax_liability id see also 122_tc_1 where the validity of the taxpayer’s tax_liability is properly at issue we review the determination de novo 114_tc_176 where the taxpayer’s underlying tax_liability is not before us we review the determination for abuse_of_discretion only id pincite to establish an abuse_of_discretion petitioner must show that the appeals officer’s decision was arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the appeals officer 125_tc_301 aff’d 469_f3d_27 1st cir petitioner contends that its underlying liabilities were raised in its cdp hearing request in which it stated that a single-member llc could not be subject_to partnership penalties petitioner did not have a prior opportunity to dispute the assessed tax_liabilities although petitioner did not call in for the scheduled conference it did challenge the underlying liabilities and there was written correspondence see sec_301_6330-1 q a-d6 proced admin regs see also 115_tc_35 petitioner contends that it is a single-member llc and not a partnership and therefore was not required to file a partnership return sec_6031 requires every partnership as defined in sec_761 to file a tax_return for each taxable_year sec_6698 imposes a penalty against the partnership for the failure to timely file a partnership return for tax_year sec_2010 and sec_2011 mr and mrs petito were reported on petitioner’s schedules b-1 as owning of argosy pursuant to sec_6231 petitioner elected to be covered under tefra it filed partnership returns and selected on its forms that it was a domestic llc since petitioner represented itself as a partnership on its tax returns it may not argue that it is another entity and disclaim its validity see 296_f2d_61 2d cir aff’g tcmemo_1960_106 brennan v commissioner tcmemo_2012_187 aff’d sub nom 584_fedappx_573 9th cir petitioner contends that a mr and mrs petitio were one partner however there is no evidence of an election pursuant to sec_761 sec_6698 provides an exception to the penalty for late filing if it can be shown that the failure is due to reasonable_cause petitioner did not argue reasonable_cause rather petitioner argued that it was a single-member llc we conclude that petitioner is liable for the sec_6698 penalty for tax_year sec_2010 and sec_2011 petitioner contends that respondent’s determination constitutes an abuse_of_discretion sec_6330 requires the appeals officer to consider the following during a cdp hearing whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see 117_tc_183 we note that the appeals officer properly based his determination on the factors specified by sec_6330 petitioner did not request any collection alternatives and the only issue it raised was the underlying tax_liabilities the appeals officer did not abuse his discretion in sustaining the proposed levy for tax_year sec_2010 and sec_2011 any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
